Judgment, Supreme Court, New York County, entered on December 4,1973, denying petitioner’s *853application to stay arbitration, unanimously affirmed, with $40 costs and disbursements to respondents. The court’s findings that the automobile involved in the accident was a 1963 Chevrolet and that the respondent Nicanor Pinero was an occupant of the vehicle and entitled to make claim under the uninsured motorist endorsement of the subject policy were supported by the record. Concur—Kupferman, J. P., Murphy, Tilzer, Capozzoli and Lane, JJ.